Exhibit 10.28

 

AMENDMENT NO. 3

TO

SECOND AMENDED AND

RESTATED FLOOR PLAN CREDIT AGREEMENT

 

This Amendment No. 3 to Second Amended and Restated Floor Plan Credit Agreement
(this “Amendment”) is executed as of January 17, 2006, by LAZY DAYS’ R.V.
CENTER, INC., a Florida corporation (the “Company”), BANK OF AMERICA, N.A.
(successor by merger to Banc of America Specialty Finance, Inc.), as
Administrative Agent and as Collateral Agent, and BANK OF AMERICA, N.A.
(successor by merger to Banc of America Specialty Finance, Inc.) and KEYBANK
NATIONAL ASSOCIATION, as Lenders, to amend the SECOND AMENDED AND RESTATED FLOOR
PLAN CREDIT AGREEMENT, originally dated as of July 15, 1999, amended and
restated as of July 31, 2002, amended and restated as of May 14, 2004, and as
amended by Amendment No. 1 dated October 28, 2004, and Amendment No. 2 dated
May 23, 2005 (the “Agreement”).

 

1. Purpose. The purpose of this Amendment is to (a) amend the Agreement to
modify the “Adjusted LIBOR Rate” and “Adjusted Prime Rate” payable by the
Company, and (b) amend the Agreement to revise the definition of “EBITDA.”

 

2. Capitalized Terms. Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have the meanings ascribed to them in
the Agreement, and those definitions are incorporated by reference into this
Amendment.

 

3. Amendment of Section 2.1 of the Agreement. Section 2.1 of the Agreement is
amended in its entirety as follows:

 

Section 2.1. Interest Rate. Subject to all of the terms and conditions of this
Section 2, the Company hereby promises to pay interest on the principal balance
of the Loans from time to time outstanding hereunder at the rate per annum equal
to the Adjusted Prime Rate or Adjusted LIBOR Rate, as designated by the Company
in accordance with this Section 2.1. Each year, on the date the Company delivers
to the Agent the monthly financial statements required by Section 7.1(a) for the
month of May, the Company shall provide written notice to the Agent designating
whether the Company desires the Adjusted Prime Rate or the Adjusted LIBOR Rate
to apply to all Loans advanced or otherwise outstanding on or after May 31 of
that calendar year (the “Change Date”) until the next Change Date. The Agent
shall calculate the applicable interest rate using the monthly financial
statements required by Section 7.1(a) for the month ending on May 31 of that
calendar year and shall promptly notify the Lenders of the applicable interest
rate after it completes that calculation. The interest rate selected by the
Company for a Change Date (whether the Adjusted Prime Rate or the Adjusted LIBOR
Rate) shall apply to all Loans advanced or otherwise outstanding until the next
Change Date. If the Company fails to provide written notice to the Agent in
accordance with this Section 2.1 with respect to a particular Change Date
designating whether the Company desires the Adjusted Prime Rate or the Adjusted
LIBOR Rate to apply to all Loans advanced or otherwise outstanding until the
next Change Date, the Company waives its right to change the rate and the rate
then in effect will continue until the next Change Date.

 

For purposes of this Agreement, (a) “Adjusted LIBOR Rate” means the total of the
LIBOR Rate plus the margin specified in column (ii) below based on the Net Debt
to EBITDA Leverage Ratio on the applicable Change Date, and (b) “Adjusted Prime
Rate”

 

Amendment No. 3

-1-



--------------------------------------------------------------------------------

means the total of the Prime Rate plus the margin specified in column
(iii) below based on the Net Debt to EBITDA Leverage Ratio on the applicable
Change Date. During each period in which the Adjusted LIBOR Rate applies to the
Loans, that rate will be adjusted on the first day of each one (1) month period
to reflect any changes in the LIBOR Rate since the last monthly adjustment date,
provided however, if that day is not a Business Day, at the Agent’s option, the
adjustment will be effective on the next succeeding Business Day. Likewise,
during each period in which the Adjusted Prime Rate applies to the Loans, that
rate will be adjusted and take effect on first day of the next billing cycle
after the public announcement of a change in the Prime Rate.

 

(i)

If the Net Debt to

EBITDA Leverage Ratio

on the Change Date is:

--------------------------------------------------------------------------------

  

(ii)

The Adjusted
LIBOR Rate is
LIBOR plus:

--------------------------------------------------------------------------------

   

(iii)

The Adjusted

Prime Rate is

Prime Rate plus:

--------------------------------------------------------------------------------

 

Greater than or equal to 6.00

   3.25 %   1.00 %

Greater than or equal to 5.50, but less than 6.00

   3.00 %   .75 %

Greater than or equal to 4.50, but less than 5.50

   2.75 %   .50 %

Less than 4.50

   2.50 %   .25 %

 

4. Amendment to Schedule B to the Agreement. Schedule B of the Agreement is
amended to replace the definition of “EBITDA” with the following definition:

 

“EBITDA” means, with respect to any period, the sum of (a) Net Income for the
period, plus (without duplication and to the extent deducted in the
determination of Net Income), (b) interest expense (including interest expense
attributable to the Floor Plan Credit) for the period, (c) depreciation
allowances (including rental depreciation) for the period, (d) amortization
allowances for the period, (e) income taxes for that period, (f) expenses
related to the Noncompete Agreement and Management Agreement that are paid in
accordance with Section 10.6 of this Agreement, and (g) losses and expenses
related to the redemption of bonds according to the Indenture, and plus or minus
(h) the net change in the LIFO reserve; all consistently calculated and
determined in accordance with GAAP from period to period. 

 

5. Affirmations; Representations and Warranties. The Company confirms to the
Lenders and the Agent that (a) all representations and warranties of the Company
in the Financing Documents, except in each case for those that relate
specifically to any earlier date, are correct in all Material respects, (b) the
Company has performed and complied with all agreements and conditions contained
in the Financing Documents required to be performed or complied with by it
before the date of this Amendment, (c) after giving effect to this Amendment, no
Default or Event of Default, violations, or other default exists under the
Agreement or the Financing Documents as of the date of this Amendment, (d) the
Company has not changed its jurisdiction of incorporation since July 15, 1999,
and (e) the Company and RV Acquisition have not been parties to any merger,
recapitalization, share exchange, or consolidation and have not succeeded to all
or any

 

Amendment No. 3

-2-



--------------------------------------------------------------------------------

substantial part of the liabilities of any other Person, at any time following
July 15, 1999, except for the Related Transactions and the Related Transactions
(as defined in the First Amended and Restated Credit Agreement). Additionally,
the Company represents and warrants to the Agent and the Lenders that:

 

(i) the Company has the legal capacity to execute, deliver, and perform this
Amendment and to perform the Financing Documents, as amended by this Amendment;

 

(ii) the performance by the Company of the Financing Documents, as amended by
this Amendment, and the execution and delivery of this Amendment by the Company,
require no authorization or approval or other action by, and no notice to or
filing with, or other consent by, any Governmental Authority or other Person
(other than the consent of WF under the WF Credit Agreement, which consent has
been obtained and delivered to the Agent) and do not (A) contravene, or
constitute a default under, any provision of any applicable law or regulation,
or any agreement, indenture, judgment, order, decree, or other instrument
binding upon the Company or its properties, or (B) result in the creation or
imposition of any Lien on any asset of the Company;

 

(iii) this Amendment has been duly executed and delivered by the Company; and

 

(iv) the Agreement, as amended by this Amendment, constitutes the legal, valid,
and binding obligation of the Company enforceable against the Company in
accordance with its terms.

 

6. Miscellaneous. This Amendment shall be governed by the laws of the State of
New York and the federal laws of the United States of America, excluding the
laws of those jurisdictions pertaining to resolution of conflicts with laws of
other jurisdictions. The Company shall pay on demand all fees, costs, and
expenses of the Agent and the Lenders in connection with the preparation,
execution, and delivery of this Amendment and all other agreements, instruments,
and other documents related to the foregoing, including without limitation the
fees, charges, and other expenses of counsel to the Agent and the Lenders.
Except as amended by this Amendment, the Agreement remains in full force and
effect. This Amendment will be effective as of October 1, 2005, when all of the
following conditions precedent have been satisfied or waived in writing by the
Lenders:

 

(a) The Company has paid all fees, costs, and expenses of the Lenders in
connection with the preparation, execution, and delivery of this Amendment and
all other agreements, instruments, and other documents related to the foregoing,
including without limitation the fees, charges, and other expenses of counsel to
the Lenders; and

 

(b) The Agent and the Lenders have received a written consent of Wells Fargo
Foothill, Inc. (in form and substance satisfactory to the Agent and the Lenders,
in their sole discretion) confirming its consent to this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered (in each of their respective capacities (including agency
capacities)) as of the day and year first above written.

 

Amendment No. 3

-3-



--------------------------------------------------------------------------------

LAZY DAYS’ R.V. CENTER, INC.

BY:

 

/s/ Charles L. Thibault

--------------------------------------------------------------------------------

    Charles L. Thibault, Vice President

BANK OF AMERICA, N.A. (as successor by merger to Banc of America Specialty
Finance, Inc.), as Administrative Agent, as Collateral Agent, and as Lender

BY:

 

/s/ L. Ransom Burts

--------------------------------------------------------------------------------

ITS:

 

Senior Vice President

KEYBANK NATIONAL ASSOCIATION, as Lender

BY:

 

/s/ Brian McDevitt

--------------------------------------------------------------------------------

ITS:

  Vice President

 

Amendment No. 3

-4-